Citation Nr: 1132301	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  06-10 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to an initial rating higher than 20 percent for degenerative disc disease of the lumbosacral spine.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1983 to July 1985 and from April 1998 to February 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Board remanded the case to the RO for additional development.  The Board remanded the case to obtain updated VA medical records, to afford the Veteran an opportunity to either submit or to authorize VA to obtain private medical records, to afford the Veteran a VA examination, and to obtain medical opinions.  

The RO received VA records in March 2010 and in a letter dated the same month requested that the Veteran either submit or authorize VA to obtain private medical records.   The Veteran has not responded.

VA has afforded the Veteran a VA examination in May 2010 and the examiner has issued a report.  In the report, the examiner sufficiently identified the extent of the service-connected disability and its symptoms.  After review of the report, the Board finds the VA examination report in compliance with 38 C.F.R. § 3.159(c) (4), that is, sufficient competent medical evidence to make a fully informed decision on the claim.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).







FINDING OF FACT

Degenerative disc disease of the lumbosacral spine is manifested by forward flexion of the thoracolumbar spine to 45 degrees without any incapacitating episodes involving bed rest prescribed by a physician, ankylosis, or objective evidence of neurological involvement of the lower extremities.


CONCLUSION OF LAW

The criteria for an initial rating higher than 20 percent for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  





Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in June 2004, on the underlying claim of service connection.  Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for degenerative disc disease of the lumbosacral spine.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  The Veteran was afforded VA examinations in March 2005, in July 2006, and in May 2011.  

The report of the three VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Degenerative disc disease of the lumbosacral spine (lumbosacral spine disability) is rated under either the General Formula for Diseases and Injuries of the Spine (General Formula), Diagnostic Code 5242, or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Intervertebral Disc Syndrome), Diagnostic Code 5243, whichever method results in the higher rating.

Under the General Rating Formula with or without symptoms such as pain to include radiating pain, the criteria for the next higher rating, 40 percent, are forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).


Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

As for a rating under Intervertebral Disc Syndrome, Diagnostic Code 5243, the criteria for the next higher rating, 40 percent, are incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months. Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.

Under the General Rating Formula, any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code depending on the particular nerve or nerve group that is affected. General Rating Formula, Note (1).  Radiating pain or radiculopathy, that is, sciatic pain is rated under Diagnostic Code 8520.  Under Diagnostic Code 8520, the criterion for a 10 percent rating is mild incomplete paralysis.

Facts 

In a rating decision in March 2005, the RO granted service connection for degenerative disc disease of the lumbosacral spine, effective January 2004.

In March 2003, a private physician, C. K., stated that the Veteran had substantial pain in the lower back without radiation or other symptoms in the lower extremities, which increased with activity and decreased with rest.  The physician related that physical therapy had not helped and that X-rays showed disc space narrowing and spurs on at L3-L4 and L4-L5.  The physician's findings were no neurological signs, and the Veteran was able to bend over and touch his toes with a single phase, but leaning to either side or extension produced pain.  There was no straight leg raise sign. 

VA records show that in February 2004 the Veteran complained of low back pain and numbness radiating down the right lower extremity.  In March 2004, the Veteran described the back pain as worse with walking, ascending stairs, and prolonged sitting.  It was noted that the Veteran had a poor response to pain medication and was sleeping poorly.  The pertinent finding was moderate discomfort in the supine position and on sitting up.  

In May 2004 an EMG study by VA was minimally abnormal study without evidence of an acute lumbosacral radiculopathy or peripheral polyneuropathy.  It was concluded the positive sharp waves and small fibrillation potentials in the right L4-S1 paraspinals was evidence of old radiculopathy.

In October 2004, on a VA neurosurgery consultation, the Veteran did not have radiating pain, but he did complaining of numbness and tingling down the lower extremities.  X-rays showed disc space narrowing at L5-S1, but otherwise there was no evidence of instability and the rest of the examination was normal.  The Veteran was not considered a candidate for surgery. 

In January 2005, a MRI by showed disc herniation at L4-L5 and L5-S1 without spinal stenosis.  No nerve root displacement or compression was demonstrated.

On VA examination in March 2005, the Veteran complained of  pain with prolonged standing, sitting, or walking and right-sided sciatica one to two times a week, usually while driving.  There was no weakness or numbness.  The Veteran also stated that during a flare- up, he would lose 70 percent of his range of motion for about 2 hours.  The Veteran restricted his heavy lifting, but otherwise the disability had no effect on his activities, except sometimes with tying his shoes.  In the previous six months, he lost 15 days of work due to flare- ups.  

On examination, there was mild tenderness in the lumbar paraspinous muscles and at the right paraspinous muscle.  The Veteran had 45 degrees of forward flexion limited by pain.  Extension was to 20 degrees.  Lateral flexion right and left was to 30 degrees and rotation was to 25 degrees with pain beginning at 20 degrees.  

Repetition increased the pain, but no changes in the range of motion.  The straight leg raise test on the left was normal, but pain began at 75 degrees on the right.  The examiner did not elicit any numbness or weakness.  There was no loss of strength or coordination, but there was mild fatigue and mild to moderate stiffness.  Except for the right ankle, reflexes were normal.

In November 2005, the Veteran estimated he had lost six weeks of work due to back pain and that he had severe back pain approximately two to three times a month.  He found pain along the posterior right leg to be more troublesome.  The straight leg raising test elicited lumbosacral pain, extending to the right buttock and then along the posterior right leg.

On VA examination in July 2006, the Veteran described symptoms of tingling and numbness, constant pain, anesthesia, and weakness, which made it difficult for him to drive or to sit or stand for long period of time.  The pain started with activity and was alleviated by rest.  The symptoms occurred four times a month with about 15 attacks within the last year.   The Veteran indicated that during a flare- up he was reduced to bed rest or to sitting in a recliner and taking a muscle relaxer.  He asserted that both a private physician and a VA physician recommended bed rest.  Functionally, the Veteran stated the pain affected his ability to lift things, to climb ladders, or to drive.    

On examination, the VA examiner found no evidence of radiating pain with movement.  There was midline tenderness at L4-L5.  The straight leg raising tests were normal.  There was no ankylosis.  The Veteran had 45 degrees of forward flexion with pain at 45 degrees.   Extension was to 10 degrees with pain at 10 degrees.  Lateral flexion, right and left, was to 30 degrees and rotation, right and left, was to 30 degrees with pain beginning at 30 degrees.  Repetition did cause pain, fatigue, and lack of endurance with pain the major functional impact.  It did not additionally limit the range of motion and there was no weakness or incoordination.  The examiner also did not find any signs of intervertebral disc syndrome with permanent nerve root involvement.  


Neurological examination revealed normal motor and sensor function and normal reflexes.  X-rays demonstrated a moderate loss of disc height at L5-S1 but the loss was stable when compared to X-rays in February 2003.

In September 2008, the Veteran had a reduced pin prick response, but no neurological deficit was identified.

In May 2010, the Veteran stated he worked as a lead HVAC technician for the previous year and a half, requiring heavy lifting.  During the past 12 months, he stated that he had 3 or 4 flare- ups that result in incapacitation and an inability to work lasting 3 days each time.  The Veteran stated when he had an incapacitating episode, he was not able to get out of bed.

Upon examination, the Veteran had decreased light touch, temperature, and vibration throughout the left lower extremity.  The right lower extremity was normal.  All reflexes were symmetrical and normal.  There was tenderness to palpitation in the lower lumbosacral area in the midline with muscle spasm in the paraspinous lumbar muscles.  The examiner observed a flattening of the lumbar lordotic curve.  The Veteran had 60 degrees of forward flexion, stopping due to pain at 45 degrees.  Extension was to 10 degrees and stopped at 10 degrees due to pain.  Lateral flexion was to 20 degrees.  Rotation was to 35 degrees with pain at 30 degrees.  Repetition did not produce fatigue, weakness, or lack of endurance, but did cause escalating pain with flexion and extension.  The examiner stated the thoracolumbar range of motion went to zero degrees in all directions with a flare-up. 

X-rays revealed a slight increased degenerative disc disease at L5-S1 and slight increased marginal lipping at L4.  An EMG/NCS demonstrated normal left tibial and peroneal motor studies and a left sural sensory study.  The EMG was also normal and there no electrodiagnostic evidence of lumbosacral radiculopathy of the left lower extremity.  The VA examiner's diagnosis was degenerative disc disease, L5-S1 with no evidence of lower extremity radiculopathy on the left.

Analysis

The most severe limitation of forward flexion was to 45 degrees with no additional loss due to weakness, repetitive motion, and fatigue.  As 45 degrees of flexion does not more nearly approximate or equate to 30 degrees of flexion, the criteria for the next higher rating based on limitation of flexion, considering functional loss due to pain, weakness, fatigue, incoordination, or lack of endurance, flare-ups, or painful movement under 38 C.F.R. §§ 4.40, 4.45, 4.59, have not been met.

As noted, Diagnostic Code 5242 is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This implies that the factors for consideration under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), are now contemplated in the rating assigned under the general rating formula.  Even if DeLuca factors are not contemplated in the current evaluation criteria, there is no credible objective evidence to demonstrate that pain on use or during flare-ups results in additional functional limitation to the extent that under Diagnostic Code 5242 ankylosis of the thoracolumbar spine is shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful motion was taken into account on the range of motion studies, such as noted on the VA examinations.

Also, in the absence of favorable ankylosis of the entire thoracolumbar spine on VA examinations or in any other medical evidence of record, the criterion for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine based on orthopedic manifestations have not been met.

The Board recognizes the Veteran's argument that he must take time off of work and stays in bed for two to three days during a flare- up.  In addition, during such flare- ups, his range of motion is zero.  That is evidence towards an argument that he deserves a higher rating based upon the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  As noted above, however, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

And under the Formula Based on Incapacitating Episodes, in the absence of evidence of incapacitating episodes, requiring bed rest prescribed by a physician, the criteria for even a compensable rating based on incapacitating episodes have not been met.

The Board also recognizes that the Veteran told the VA examiner in July 2006 that both a private physician and a VA physician recommended bed rest during flare-ups.  Setting aside whether a recommendation equates to a prescription, there is no evidence of a VA physician recommending or prescribing bed rest for the Veteran's flare- ups.  As to the private physician, the Veteran was advised of the need to submit medical evidence by providing the records or to authorize VA to obtain the evidence on his behalf not only in the VCAA letters in June 2005 and April 2006, but also by a specific letter from the RO in March 2010.  To date, the Veteran has not responded.  A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a).  The VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

As for objective neurologic abnormalities, although the Veteran has complained of radicular symptoms in one leg or the other or both, there were no abnormal neurological signs, except for some reports of mild loss of sensation, which does not rise to the level of mild paralysis.  The EMG/NCS study in May 2004 did not show any current acute or chronic condition.  In the absence of objective neurological abnormality, the criteria for a separate rating for radiculopathy have not been met.

As the 20 percent rating reflects the degree of impairment shown since the date of the grant of service connection, there is no basis for a staged rating.




For the above reasons, the preponderance of the evidence is against the claim for an initial rating higher than 20 percent for degenerative disc disease of the lumbosacral spine, and the benefit-of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  






In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is limitation of motion, flare-ups, and, minimal sensory disturbance, which is contemplated by the Rating Schedule under Diagnostic Codes 5242 and 5243, and the application of 38 C.F.R. §§ 4.40, 4.45, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.


ORDER

An initial rating higher than 20 percent for degenerative disc disease of the lumbosacral spine is denied.



____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


